     Case 3:19-cv-03016-X Document 2 Filed 12/20/19         Page 1 of 2 PageID 22


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ACKERMAN MCQUEEN, INC.                      §
                                            §
v.                                          §         Case No. 3:19-cv-03016-X
                                            §
GRANT STINCHFIELD                           §

              PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                 AND CERTIFICATE OF INTERESTED PERSONS

      Pursuant to Fed. R. Civ. P. 7.1(a) and LR 3.1, Plaintiff, Ackerman McQueen, Inc.

(“AMc”), hereby files its Corporate Disclosure Statement and Certificate of Interested

Persons.

      1.     AMc is a privately held corporation. No parent corporation or publicly held

corporation owns 10% or more of AMc’s stock.

      2.     AMc hereby identifies the following persons, associations of persons, firms,

partnerships, corporations, guarantors, insurers, affiliates, parent or subsidiary

corporations, or other legal entities that AMc believes are financially interested in the

outcome of the case:

             a.        Ackerman McQueen, Inc.

             b.        Grant Stinchfield




PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
AND CERTIFICATE OF INTERESTED PERSONS – PAGE 1
    Case 3:19-cv-03016-X Document 2 Filed 12/20/19     Page 2 of 2 PageID 23


      Dated: December 20, 2019.

                                    Respectfully submitted,

                                    /s/ Brian Vanderwoude
                                    Jay J. Madrid, Esq.
                                    Texas Bar No. 12802000
                                    madrid.jay@dorsey.com
                                    G. Michael Gruber, Esq.
                                    Texas Bar No. 08555400
                                    gruber.mike@dorsey.com
                                    J. Brian Vanderwoude, Esq.
                                    Texas Bar No. 24047558
                                    vanderwoude.brian@dorsey.com
                                    Brian E. Mason, Esq.
                                    Texas Bar No. 24079906
                                    mason.brian@dorsey.com

                                    DORSEY & WHITNEY LLP
                                    300 Crescent Court, Suite 400
                                    Dallas, Texas 75201
                                    (214) 981-9900 Phone
                                    (214) 981-9901 Facsimile

                                    ATTORNEYS FOR PLAINTIFF
                                    ACKERMAN MCQUEEN, INC.




PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
AND CERTIFICATE OF INTERESTED PERSONS – PAGE 2
